          Case 4:20-cv-01204-JM Document 10 Filed 12/22/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

JESSICA HUTCHESON                                                            PLAINTIFF

V.                          CASE NO. 4:20-CV-1204-JM-BD

DOES                                                                      DEFENDANTS

                                         ORDER

       The Court has received a Recommendation for dismissal from Magistrate Judge

Beth Deere. The parties have not filed objections. After careful review of the

Recommendation, the Court concludes that the Recommendation should be, and hereby

is, approved and adopted as this Court’s findings in all respects.

        Ms. Hutcheson’s claims are DISMISSED, without prejudice, based on her failure

to comply with the Court’s October 22, 2020 Order.

       IT IS SO ORDERED, this 22nd day of December, 2020.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
